Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2022 has been entered.
 Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 32 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eatherton et al. (US 2007/0219229 A1).
Eatherton et al. teach compounds as CB2 receptor modulators, particularly, as CB2 agonists, and method of using the same for treating psychiatric disease, such as schizophrenia. See, particularly, paragraphs [0017], [0104], [0142], and [0154]. The disclosed compounds are CB2 agonists. See, paragraphs [0212] to [0230]
Claim Rejections 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 9, 19, 21-22, 24-28 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer et al. (Pharmacology & Therapeutics, 2011, vol. 132, pp. 96-110) in view of Gertsch et al. (PNAS, 2008, vol. 105, no. 26, pp. 9099-9104), Eatherton et al. (US 2007/0219229 A1) and Pianowski et al. (WO 2006/037194A1), and in further view of Muthuppalaniappan et al. (US 20080234259 A1).
Meyer et al. teach that schizophrenia is associated with activated peripheral and central inflammatory responses.  Such inflammatory processes seem to be influenced by a number of environmental and genetic predisposition factors and they may critically depend on and contribute to the progressive nature of schizophrenic disease.  Given the limited efficacy of currently available antipsychotic drugs to ameliorate negative and cognitive symptoms, the further exploration of inflammatory mechanism and anti-inflammatory strategies may open fruitful new avenues for improved treatment of symptoms undermining in affective, emotional, social and cognitive functions pertinent to schizophrenic disease (see abstract).  
Myer et al. do not teach expressly a pharmaceutical composition comprising beta-caryophyllene and an additional antipsychotic agent, and the method of the same for treatment of schizophrenia, nor the particular carrier, dosage regimen, and antipsychotic agent recited herein.
However, Gertsch et al. teach that activation of the CB2 receptor is a potential therapeutic strategy for the treatment of inflammation, pain, atherosclerosis and osteoporosis.  E-BCP is a selective CB2 receptor agonist that inhibits proinflammatory cytokine expression in peripheral blood.  Furthermore, at 5 mg/kg E-BCP strongly reduces the carrageenan-induced inflammatory response in wild-type mice (see abstract).  (E)-BCP was dissolved in olive oil (i.e. pharmaceutically effective carrier) and administered orally to mice (see page 9104, right column, second paragraph, Animal Treatment).
Eatherton et al. teach that a CB2 selective receptor agonist that can be used to treat psychiatric diseases such as schizophrenia (see paragraphs 142 and 145).  The CB2 receptor compounds can be administered in combination with other therapeutic agents in the same or different formulation that may be administered either sequentially or simultaneously by any convenient route (see paragraphs 185 and 209).  The active ingredient can be administered from 1 to 6 times a day sufficient to exhibit the desired activity (see paragraph 163).  The agonist can be administered orally, transdermally and parenterally for example (see paragraph 155).  Oral carriers can be ethanol or olive oil for example (see paragraph 156).
Pianowski et al. teach that beta-caryophyllene inhibits various pro-inflammatory cytokines: such as IL-1β, PGE2, and COX-2, iNOS. See, particularly, pages 1-2. Pianowski et al. further teach a pharmaceutical composition comprising beta-caryophyllene and method of using the same for treating conditions associated with inflammatory condition, such as depression. See, particularly, pages 3-4. The effective amounts is typically in the range of 1 mg to 200 mg. The dosage may be administered via enteral, or parenteral, in conventional routes, such as oral, intravenous, transdermal, etc. See, particularly, pages 4-6, and the claims.  
Muthuppalaniappan et al. teach selective CB2 agonist (see paragraph 76) that can be used to treat schizophrenia (see paragraph 427) that can be administered with antipsychotic medications such as ziprasidone and risperidone (see paragraph 440).
To one of ordinary skill in the art at the time  the invention was made would have found it obvious and motivated to make a pharmaceutical composition comprising beta-caryophyllene and, optionally an known antipsychotic agent and to use the same for  treating schizophrenia in a subject suffering from schizophrenia with a composition comprising the CB2 receptor selective agonist BCP in a pharmaceutically effective carrier, either alone, or with other known antipsychotic agent; the composition further comprising at least on antipsychotic agent; and the BCP  because of the following teachings: 1)  Meyer et al. teach that schizophrenia is associated with activated peripheral and central inflammatory responses; and given the limited efficacy of currently available antipsychotic drugs to ameliorate negative and cognitive symptoms, the further exploration of inflammatory mechanism and anti-inflammatory strategies may open fruitful new avenues for improved treatment of symptoms undermining in affective, emotional, social and cognitive functions pertinent to schizophrenic disease (see abstract); and 2) Gertsch et al. teach that (E)-BCP is an anti-inflammatory agent that can be administered orally in olive oil (i.e. pharmaceutically acceptable carrier). 3) Pianowski et al. teaches that beta-caryophyllene is known to inhibit various pro-inflammatory cytokines, include COX-2.   Therefore, since it is well known that adult humans are treated for schizophrenia and as Meyer et al. teaches antipsychotic drugs are administered to treat schizophrenia but have limited efficacy, one skilled in the art would reasonably use an anti-inflammatory agent such as BCP with or without an antipsychotic to provide treatment of schizophrenia.  
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to treat schizophrenia wherein the subject exhibits a negative or positive symptom of schizophrenia because of the following teachings: 1) Meyer et al. teach that given the limited efficacy of currently available antipsychotic drugs to ameliorate negative and cognitive symptoms of schizophrenia, the further exploration of inflammatory mechanism and anti-inflammatory strategies may open fruitful new avenues for improved treatment of symptoms undermining in affective, emotional, social and cognitive functions pertinent to schizophrenic disease (see abstract).  Therefore, it is well known that schizophrenia patients have these type symptoms. Further, upon administration of the same composition (BCP) the same effect of reduction of anxiety, or depression, for example, will occur because the method step of administration has been performed.
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to treat schizophrenia with the steps of administration in claims; the route of administration; or the particular dosage amount of CB2 receptor agonist  because of the following teachings: 1) Gertsch et al. teach that (E)-BCP is an anti-inflammatory agent that can be administered orally in olive oil (i.e. pharmaceutically acceptable carrier) at 5 mg/kg; 2) it is known in the art that selective CB2 receptor agonist that can be used to treat schizophrenia, particularly in combination with another therapeutic agent and administered in a single dosage form, in a separate dosage form administered simultaneously or sequentially, administered daily from 1-6 times a day orally or parenterally (i.e. injection) to provide desired therapy according to Eatherton et al. Furthermore, with regard to the particular amounts of the therapeutic agent, and the routes of administration, note, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to administer further administer the specific antipsychotic agents of claim 9 and to make a pharmaceutical composition comprising the beta-caryophyllene and the known antipsychotic agent because of the following teachings: 1)  it is well known to administer antipsychotics to treat schizophrenia as taught by Meyer et al.; 2) it also known that are a selective CB2 agonist that can be used to treat schizophrenia that can be administered with antipsychotic medications such as ziprasidone and risperidone (see Muthuppalaniappan et al. teachings above); and 3)  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992); and In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer et al. (Pharmacology & Therapeutics, 2011, vol. 132), pp. 96-110) in view of Gertsch et al. (PNAS, 2008, vol. 105, no. 26, pp. 9099-9104), Eatherton et al. (US 2007/0219229 A1) and Pianowski et al. (WO 2006/037194A1) as applied to claims 1-3, 5-8, 19, 21-22, 24-26, 28 and 32 in further view of Morera et al. (Actas Espanolas de Piquiatria, 2007, vol. 35(4), pp. 249-252).
The teachings of Meyer et al., Gertsch et al., Eatherton et al. and Pianowski et al. have been discussed above.
Meyer et al., Gertsch et al., and Eatherton et al. do not teach wherein the schizophrenia is selected from paranoid schizophrenia.
However, Morera et al. teach that acute inflammatory response is one of the pathophysiological elements involved in the etiology of schizophrenia.  Inflammatory markers Ceruloplasmin, C3 and C4 in blood levels were detected and are biological markers in paranoid schizophrenia patients (see abstract).
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to treat paranoid schizophrenia because of the following teachings: 1) Morera et al. teach that acute inflammatory response is one of the pathophysiological elements involved in the etiology of schizophrenia; and that the inflammatory markers Ceruloplasmin, C3 and C4 in blood levels were detected and are biological markers in paranoid schizophrenia patients (see abstract) and 2) Meyer et al. teach that given the limited efficacy of currently available antipsychotic drugs to ameliorate negative and cognitive symptoms of schizophrenia, the further exploration of inflammatory mechanism and anti-inflammatory strategies may open fruitful new avenues for improved treatment of symptoms undermining in affective, emotional, social and cognitive functions pertinent to schizophrenic disease (see abstract).
Claims 4, 23 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meyer et al. (Pharmacology & Therapeutics, 2011, vol. 132), pp. 96-110) in view of Gertsch et al. (PNAS, 2008, vol. 105, no. 26, pp. 9099-9104),Eatherton et al. (US 2007/0219229 A1) and Pianowski et al. (WO 2006/037194A1), as applied to claims 1-3, 5-8, 19, 21-22, 24-26, 28 and 32 in further view of Sheitman et al. (US 2007/0154534 A1) and Kelava et al. (“Biological Action of Drug Solvent,” .Periodicum Biologorum, 2011, Vol. 113, No. 3, pp 311-320)
The teachings of Meyer et al., Gertsch et al., Eatherton et al. and Pianowski et al. have been discussed above.
Meyer et al., Gertsch et al.,  Eatherton et al. and Pianowski et al. do not teach wherein the pharmaceutically acceptable carrier DMSO and the composition is administered parenterally  (injection)
Sheitman et al. teach that schizophrenia can be treated transdermally with a DMSO carrier (see claims 1 and 7). Kelava et al. reveals that DMSO is one of the most commonly used drug vehicle or solvent/carrier. See, particularly, the abstract, 
To one of ordinary skill in the art at the time of the invention would have found it obvious and motivated to treat schizophrenia wherein the pharmaceutically acceptable carrier is DMSO  because of the following teachings: 1) Gertsch et al. teach that (E)-BCP is an anti-inflammatory agent that can be administered orally at 5 mg/kg; and it is known that BCP is suitable for parenteral administration (Pianowski et al). 2) it is known in the art that selective CB2 receptor agonist that can be used to treat schizophrenia can be administered transdermally (see Eatherton et al. paragraph 155-156); and 3) it is known in the art to treat schizophrenia transdermally with a DMSO carrier (see Sheitman et al. claims 1 and 7) and DMS is an old and well-known drug carrier. Thus, one skilled in the art would find it obvious to make BCP pharmaceutical composition suitable for parenteral administration, (particularly, suitable for injection) (e.g. transdermally, intramuscularly or intravenously) specifically for those patients that have a hard time swallowing or prefer not to take drugs orally. Note, parenterally is construed broadly to read on any non-oral means of administration. Further, administering a drug with an old and well-known route of administration, such as injection,  would have been within the purview of ordinary skill in the art.
Response to the Arguments
Applicant’ amendments and remarks submitted May 11, 2022 have been fully considered, but found unpersuasive.
As to the rejections of claim 32 under 35 U.SW.C. 102 over Eatherton et al. (US 2007/0219229 A1). Applicants contend that “The disclosure of Eatherton would not have permitted a person skill in the art to “at once envisage” the method of applicants’ claim 32. Particularly, applicants contend that the term “schizophrenia” appears only once in enter disclose of Eatherton, and is listed as a single species among hundreds of conditions“. The arguments are not probative. It has been well-settled that  genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. 
Applicants further argue that Eatherton generally discloses that compounds of its formula (I) may be  a “CB2 receptor modulator”, and generic terms: “modulator”, according to Eatherton’s paragraph [0154], may refers to  any of the following species: antagonist, a partial agonist, a full agonist, or an inverse agonist.”  The arguments are not tenable. Eatherton specifically define the CB2 modulators as:  “As used herein, "modulator" means both antagonist, partial or full agonist and inverse agonist. In one embodiment the present modulators are agonists.” See paragraph [0154]. Thus, Eatherton et al. specifically teach the CB2 modulator be CB2 agonists. Further most of the compounds disclosed in Eatherton  are CB2 agonists. Ishiguro reference cited in the declaration merely show that CB2 inverse agonist may not exacerbate schizophrenia. Note, A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).
As to the rejections under 35 U.S.C. 103, applicants contend a person of ordinary skill in the art would not have made the combinations proposed in the rejection with a reasonable expectation of success or to achieve predictable results, especially in view of the teachings of the primary reference, i.e., Meyer,”  . The arguments are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the prior art as a whole teach that CB2 agonists would be useful for treatment of inflammation associated psychotic disease, such as schizophrenia, and BCP has been known as a CB2 agonist and possessing inhibitory activity against various pro-inflammatory cytokine. Thus, in view the cited references as a whole, it would have been obvious to use the known CB2 agonist to make a pharmaceutical composition and to use the same for treatment of schizophrenia. 
As to the teachings of Meyer et al. and the remarks about predictability and reasonable expectation of success,  the examiner note, Meyer reference, a review article, reveals the state of the art relevant to inflammatory process in schizophrenia and the treatment of schizophrenia by targeting the inflammatory process at the time the claimed invention was made. Further, obviousness does not require absolute predictability, however, at least some degree of predictability is required. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
See, also MPEP § 2143.02. In instant case, the prior art as a whole further reveals that CB2 selective receptor agonist that can be used to treat psychiatric diseases such as schizophrenia; E-BCP is a selective CB2 receptor agonist and it inhibits proinflammatory cytokine expression in peripheral blood. beta-caryophyllene is known to inhibit various pro-inflammatory cytokines, include COX-2. Thus, one of ordinary skill in the art would have a reasonable expectation that beta-caryophyllene be beneficial in treating Schizophrenia based on the fact that beta-caryophyllene has been known as CB2 agonist coupled with its known anti-inflammatory activity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627